Citation Nr: 1609722	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  04-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the lumbar segment of the spine.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) located in Cleveland, Ohio.  In that action, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for a right idiopathic spontaneous pneumothorax.  The RO also denied service connection for a left spontaneous pneumothorax, sterility, to include as being secondary to chemical dioxin exposure, a lower back disorder, and a skin disorder, to include as being secondary to chemical dioxin exposure.  The appellant subsequently relocated and his claim has been transferred to, and now handled by, the RO located in Los Angeles.

In support of his claims, the Veteran testified at a Board hearing in January 2008.  A transcript of the hearing was prepared and has been included in the claims folder for review.  The Board notes that the individual who conducted the January 2008 hearing no longer serves in an adjudicatory capacity.  The Veteran consequently was offered the opportunity to attend another Board hearing, which he declined. 

In a Decision issued in August 2008, the Board dismissed the appellant's claims involving a right idiopathic spontaneous pneumothorax and sterility.  The Board denied the claim for service connection for lumbar spine disability, and remanded the claim of service connection for skin disorder to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Affairs (Court) as to the low back claim.  In a June 2009 Order, the Court granted a Joint Motion, and partially vacated the Board's August 2008 decision to the extent that it had denied service connection for a disability of the lumbar segment of the spine.  The Court remanded the claim to the Board for additional development and readjudication.  

Following a review of the Court's action, the Board remanded the claim in December 2009.  The claim was subsequently returned to the Board for review.  Regrettably, the Board concluded that the remand did not obtain the needed information as required by the Court's instructions.  Hence, the claim was remanded once again in November 2011.  The claim has since been returned to the Board.

Notwithstanding the previous actions by the Board, and the agency of original jurisdiction (AOJ) and AMC, the claim must once again be returned to the RO for further development.  The appellant need not take any action unless contacted by the AOJ.   


REMAND

A review of the claims reveals that a medical examiner has not provided comments with respect to the Veteran's assertions that he now suffers from a lower back disability that he maintains began in service, and that he has suffered from manifestations involving the lower back.  He was afforded a VA examination in August 2014, at which time the examiner concluded that the lower back disorder was not related to service because there was no objective medical evidence supporting a link; the examiner did not consider the Veteran's lay observations of lower back symptoms in service and since that time.  On further consideration, the Board finds that the medical evidence on file is insufficient to provide a determination with respect to the instant appeal.  Specifically, no examiner has provided an opinion that adequately discusses all of the Veteran's current back disorders and his contentions that they began in service and have continued to bother him since that time.  Consequently, the Board will remand for further examination of the Veteran.\

The appeal is therefore REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise, preferably one who has not previously examined the Veteran in connection with the current appeal.  The claims file should be provided to the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the appropriate report.  

Following review of the claims file and examination of the Veteran, the examiner should identify each lower back disorder present in the Veteran.  With respect to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not etiologically related to the Veteran's active service.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

In providing any opinion as to etiology, the examiner must consider the Veteran's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disorder began in service.  

2.  Following completion of the foregoing, the AAOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should conduct any additional development deemed warranted and readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and be afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

